Citation Nr: 0831975	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-39 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected bilateral pes planus with 
bunion formation, hallux valgus deformity and joint 
degeneration.  

2.  Entitlement to an initial compensable evaluation for the 
service-connected Achilles tendonitis, right.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected Achilles tendonitis, left.  



ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to July 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO that 
granted service connection for hallux valgus deformity and 
bunion deformity with great toe joint degeneration associated 
with flexible pes planus, right foot (claimed as flat feet), 
bunion formation associated with flexible pes planus, left 
foot (claimed as flat feet), Achilles tendonitis, right and 
Achilles tendonitis, left.  The RO assigned a no percent 
evaluation for each disability, effective on August 1, 2005.  

By a December 2006 rating decision, the RO assigned a 10 
percent evaluation for bilateral pes planus with bunion 
formation, hallux valgus deformity and joint degeneration, 
effective on August 1, 2005.  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus with bunion 
formation, hallux valgus deformity and joint degeneration is 
shown to be productive of pain, especially with prolonged 
exertion of walking or standing, limitation of motion of the 
great toes and early degenerative changes of the first 
metatarsophalangeal (MTP) joint of the right great toe.  

2.  The service-connected Achilles' tendonitis, right, is 
shown to be productive of pain, especially with prolonged 
exertion of walking or standing, mild limitation of motion of 
the ankles and mild tenderness at the distal Achilles tendon.  

3.  The Achilles' tendonitis, left, is shown to be productive 
of of pain, especially with prolonged exertion of walking or 
standing, mild limitation of motion of the ankles and mild 
tenderness at the distal Achilles tendon.  


CONCLUSIONS OF LAW

1.  The criteria for the assignement of an initial evaluation 
in excess of 10 percent for the service-connected bilateral 
pes planus with bunion formation, hallux valgus deformity and 
joint degeneration, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a including 
Diagnostic Code 5276 (2007).  

2.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected Achilles tendonitis, 
right, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a including Diagnostic Codes 
5024, 5271, 5284 (2007).  

3.  The criteria for the assignment of an initial rating of 
10 percent for the service-connected Achilles tendonitis, 
left, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a including Diagnostic Codes 
5024, 5271, 5284 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  A November 
2005 notice letter advised the veteran of the types of 
evidence needed to establish service connection to include 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  

The veteran was also provided notice of how to establish a 
disability rating and effective date in March and September 
2006.  The October 2006 statement of the case, as well as the 
December 2006 supplemental statement of the case, provided 
the rating schedule criteria.  

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  

Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's statements, service treatment records, a private 
medical report and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The veteran was an active participant in the claims process 
by submitting statements and a private medical reports as 
well as describing his symptoms to a VA examiner, including 
the impact of his disabilities on his employment and daily 
life.  Thus, the veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  

Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

1.  Bilateral pes planus with bunion formation, hallux valgus 
deformity and joint degeneration.  

The service-connected bilateral pes planus with bunion 
formation, hallux valgus deformity and joint degeneration is 
currently rated under Diagnostic Code 5276 for acquired 
flatfoot.  

Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (no percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a.  

The veteran contends, essentially, that his bilateral pes 
planus warrants a higher initial evaluation as his disability 
causes severe pain, increased with walking, weight bearing, 
flexing and stretching, which is not lessened with orthotic 
inserts. 

In a January 2006 VA examination report, the veteran 
complained of bilateral foot pain since 1999.  The pain was 5 
to 6 out of 10, involving mainly the longitudinal arches of 
the bilateral feet.  He had stiffness sometimes, fatigability 
after exertion (walking a lot) and a lack of endurance.  
Flare-ups of joint disease caused the veteran to rest for a 
half hour.  He reported using orthotics in his shoes helped.  
His foot condition had no effect on his usual occupation and 
daily activities.  

Physical examination revealed muscle strength was 5 out of 5 
in both the right and left foot.  The first 
metatarsophalangeal (MTP) joints of the bilateral great toes 
were stiff and painful on motion.  The remaining foot 
structures and heels were nontender on palpation and pressure 
and not painful.  

The examiner noted pain, located in the great toes and along 
the longitudinal arches bilaterally, was associated with 
prolonged exertion only with 30 minutes of standing, walking 
one mile and the veteran could not run anymore.  

The examiner noted anatomical disfigurement with bilateral 
flexible flat feet, hallux valgus deformity on the right side 
and bunion formation on the left as objective evidence of 
painful motion.  No edema, instability, weakness or 
tenderness was found.  No callosities, breakdown, hammertoes, 
high arches or claw foot deformities were noted.  

The veteran walked with a symmetrical gait, slowed by 
bilateral knee pain.  The examiner noted that the veteran 
wore the outer heels down.  Arches flattened upon standing 
and squatting with an increase in the hallux valgus deformity 
of the right great toe.  

The Achilles tendons bowed slightly to the outside under 
weight bearing, bilaterally, with no pain on manipulation.  
Two degrees of valgus were noted bilaterally.  Both the 
bowing of the Achilles tendon and the degrees of valgus were 
found to be correctable by manipulation.  A broadened 
forefoot, bilaterally, was found correctable by orthopedic 
inserts.  Limitation of motion of the MTP joints was noted 
with pain being onset when the motion ended.  The X-ray 
studies showed early degenerative changes in the first MTP 
joint of the right great toe, with no significant 
degenerative changes in the remaining foot joints.  

In a November 2006 private medical report, the veteran's 
physician noted that the veteran's chief complaint was of 
painful feet, especially at the right inferior heel, as well 
as in the foot arch and forefoot, associated with standing 
for more than 15 to 20 minutes, or with walking for about 30 
minutes.  

Pain was noted as a 4 to 6 out of 10 and the veteran had 
moderate relief with orthopedic shoe inlays.  A physical 
examination noted pes planus and a hallux valgus deformity on 
both sides.  

The physician prescribed the veteran with new orthopedic 
inlays for his street and sport shoes and injected the 
veteran with anti-inflammatory prednisone crystals and 
lidocane to lessen the heel pain.  Right sided heel pain had 
improved and left heel pain had worsened.  

The physician stated that since the summer of 2005, the 
veteran was unable to perform any work that entailed 
prolonged standing or walking, and if complaints persisted, 
surgery might be needed.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the service-connected bilateral pes planus 
with bunion formation, hallux valgus deformity and joint 
degeneration is not shown to warrant an evaluation higher 
than 10 percent.  

The objective findings are absent of severe flatfoot, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, that would 
warrant a 30 percent rating bilaterally.  

In this regard, the Board notes that the bilateral pes planus 
disability is productive of pain, especially with prolonged 
exertion of walking or standing, limitation of motion of the 
bilateral great toes, and early degenerative changes of the 
first MTP joint of the right great toe.  Therefore, these 
findings do not warrant a higher evaluation under Diagnostic 
Code 5276.  

The Board has also considered whether there are other 
appropriate diagnostic codes for application under which a 
higher rating would be warranted.  However, as the veteran's 
service connected disability did not reflect claw foot (pes 
cavus), a malunion of the tarsal or metatarsal bones, or a 
moderately severe foot injury, Diagnostic Codes 5278, 5283 
and 5284 do not apply.  

In addition, the Board notes that the veteran is not entitled 
to a separate rating for a hallux valgus deformity, as this 
disability does not reflect severe hallux valgus equivalent 
to an amputation of the great toe or an operated and 
resectioned metatarsal head that would warrant a compensable 
rating for hallux valgus.  Thus, Diagnostic Code 5280 does 
not apply.  

In summary, the preponderance of the evidence of record is 
against a finding that the veteran meets the criteria for an 
evaluation in excess of 10 percent for the service-connected 
bilateral pes planus with bunion formation, hallux valgus 
deformity and joint degeneration at any point during the 
course of the appeal.  


2.  Achilles tendonitis, right and left

The veteran's Achilles tendonitis on both the right and left 
is currently rated under Diagnostic Code 5024 for 
Tenosynovitis.  Tenosynovitis will be rated on limitation of 
motion of affected parts, as degenerative arthritis.  
Diagnostic Code 5024.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  Diagnostic Code 5003.  

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.  

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  

A Note to Diagnostic Code 5284 provides that foot injuries 
with actual loss of use of the foot are to be rated 40 
percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).  

The veteran contends essentially, that both his right and 
left Achilles tendonitis disabilities warrant a compensable 
evaluation, as his disabilities result in severe bouts of 
pain radiating from the back of the heels to the back of the 
calves with pain limiting his walking.  He also claimed that 
any pressure, especially in the morning, is debilitating.  

In a January 2006 VA examination, the veteran reported his 
Achilles tendonitis, which involved bilateral heel areas, had 
improved since 1999 when he received orthotics in all his 
shoes.  Orthopedic inserts and bilateral heel lifts (to 
unburden the Achilles tendons) also worked well.  

The veteran complained of pain that was 5 to 6 out of 10, 
involving mainly the longitudinal arches of the bilateral 
feet with bilateral stiffness sometimes, fatigability after 
exertion (walking a lot), and a lack of endurance.  Flare-ups 
of joint disease cause the veteran to rest for a half hour.  
The veteran also reported his foot condition had no effect on 
his usual occupation and daily activities.  

An examination of the ankles reflected dorsiflexion to 17 
degrees on the right and 18 degrees on the left and plantar 
flexion to 40 degrees on both the right and left with passive 
range of motion.  

Active range of motion of the ankles reflected dorsiflexion 
to 10 degrees on both the right and left and plantar flexion 
to 40 degrees on both the right and left.  No pain, weakness 
or fatigability was found.  Muscular strength was 5 out of 5 
in both the left and right ankles.  

The ankles were not productive of painful motion or an 
enlargement of the external ankle contour.  Bilateral ankle 
and heel areas were not tender to palpation and pressure.  
Mild tenderness to palpation and pressure was noted at the 
distal Achilles tendon insertions, bilaterally.  

The veteran could walk barefooted.  The veteran walked with a 
symmetrical gait, slowed by bilateral knee pain, and was 
limited to standing for 30 minutes and walking one mile.  The 
examiner diagnosed the veteran with chronic bilateral 
Achilles tendonitis with only minor residual symptoms since 
wearing bilateral heel lifts and orthotics.  

In a November 2006 private medical report, the veteran 
complained of painful feet, especially at the right inferior 
heel.  Pain appeared after standing for more than 15 to 20 
minutes, or with walking for about 30 minutes.  Pain was 
noted as a 4 to 6 out of 10 and the veteran had moderate 
relief with orthopedic shoe inlays.  

A physical examination did not reveal any findings related to 
Achilles tendonitis.  The veteran was prescribed new 
orthopedic inlays for his street and sport shoes and was 
injected with anti-inflammatory prednisone crystals and 
lidocane to lessen the heel pain.  Right sided heel pain had 
improved and left heel pain had worsened.  The physician 
stated that since the summer of 2005, the veteran could not 
perform any work that entailed prolonged standing or walking, 
and if complaints persisted, surgery might be needed.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's Achilles tendonitis on both 
the right and left more nearly approximates that warranting a 
10 percent evaluation.  

In this regard, the objective findings reflect the Achilles 
tendonitis, on both the right and left, was productive mainly 
of pain, especially with prolonged exertion of walking or 
standing, mild limitation of motion of the ankles and mild 
tenderness at the distal Achilles tendon.  

The veteran reported that his condition improved with the use 
of orthotic inserts and, at the least, he had moderate 
relief.  The Board finds that while the veteran's symptoms do 
not explicitly meet the rating criteria, the veteran's 
subjective complaints of pain along with the objective 
findings of a mild disability of the Achilles tendon more 
nearly approximates the criteria for a compensable rating.  
See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, Diagnostic Codes 5251, 
5252, 5253; DeLuca v. Brown, 8 Vet. App. 202.  

Given this record, the Board will resolve all doubt in the 
veteran's favor, and find that his symptoms more nearly 
approximate the criteria for a compensable evaluation of 10 
percent for the veteran's Achilles tendonitis, right and 
left, from the effective date of the award of service 
connection.  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected bilateral pes planus with bunion formation, 
hallux valgus deformity and joint degeneration, is denied.  

An initial compensable evaluation of 10 percent for the 
service-connected Achilles tendonitis, right, is granted, 
effective on August 1, 2005, subject to the provisions 
governing the award of monetary benefits.  

An initial compensable evaluation of 10 percent for the 
service-connected Achilles tendonitis, left, is granted, 
effective on August 1, 2005, subject to the provisions 
governing the award of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


